Bloodworth, J.
1. The writ of certiorari was issued August 1, and was properly made returnable to the term of court which convened in September next thereafter. Civil Code (1910), § 5188.
2. The solicitor-general of the circuit not having been served with notice of the . sanction of the certiorari, and not having acknowledged service thereof, the certiorari was properly dismissed. “Failure to serve the solicitor-general with a notice of the sanction of the petition for certiorari in a criminal case within the time prescribed by law, except in case of ‘unavoidable cause’ preventing such service, is ground for dismissal.” Johnson v. State, 2 Ga. App. 181 (58 S. E. 415); Culbreth v. State, 115 Ga. 242 (41 S. E. 594). See also Mahaffey v. State, 15 Ga. App. 483 (83 S. E. 795), and cases cited.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.